Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rowland Richards on March 7, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend claims as follows:

Listing of Claims:
(Currently Amended) An air traffic control method comprising the steps of:
providing an unmanned aerial vehicle;
providing a traffic controller having a processor and being in wireless signal communication with said unmanned aerial vehicle;
	partitioning a three-dimensional airspace into multiple individual three-dimensional cells and storing said multiple individual three-dimensional cells in said traffic controller as individual virtual cells;
	assigning a unique authorization token to each individual virtual cell stored in said traffic controller and storing said token for each individual virtual cell in said traffic controller;
	said traffic controller processor operatively configured (i) to assign a token for a selected virtual cell to a selected unmanned aerial vehicle and (ii) to release assignment of said token for said selected virtual cell after said selected unmanned aerial vehicle leaves said airspace of said selected virtual cell;
	selecting an individual virtual cell in a flight path of said unmanned aerial vehicle in said airspace;
	sending a signal to said traffic controller requesting assignment of said token for said selected cell to said unmanned aerial vehicle;
 	said traffic controller processor determining whether or not to assign said token for said selected cell to said unmanned aerial vehicle as a function of whether or not said token for said selected cell is available for assignment to said unmanned aerial vehicle; and
	restricting said unmanned aerial vehicle from entering airspace of said selected cell without said unmanned aerial vehicle first being assigned said token for said selected cell by said traffic controller processor.

(Cancelled)

(Previously Presented) The method set forth in claim 1, comprising the step of assigning said token for said selected cell to said unmanned aerial vehicle.

(Previously Presented) The method set forth in claim 3, comprising the step of said unmanned aerial vehicle entering airspace of said selected cell from airspace of an adjacent cell.

(Currently amended) The method set forth in claim 4, comprising the step of releasing assignment of said token for said adjacent cell after said unmanned aerial vehicle leaves said airspace of said adjacent cell.

(Currently amended) The method set forth in claim 4, comprising the step of releasing assignment of to 

(Previously Presented) The method set forth in claim 1, wherein said selected cell is in a desired aerial route of said unmanned aerial vehicle in said airspace. 

(Previously Presented) The method set forth in claim 1, wherein said unmanned aerial vehicle comprises an onboard global position system, and comprising the step of determining the cell of said airspace in which said unmanned aerial vehicle is located.

(Original) The method set forth in claim 1, wherein said step of determining whether or not to assign said token for said selected cell to said unmanned aerial vehicle is a function of a radar system that verifies whether or not said selected cell is available to said unmanned aerial vehicle.

(Original) The method set forth in claim 1, wherein said step of determining whether or not to assign said token for said selected cell to said unmanned aerial vehicle is a function of a priority designation applied to said unmanned aerial vehicle.

(Original) The method set forth in claim 1, and further comprising the step of auditing token assignments to assure that each token is assigned to only one unmanned aerial vehicle at a time.

(Original) The method set forth in claim 1, comprising the step of determining a destination cell of said unmanned aerial vehicle in said airspace and calculating an aerial route to said destination cell.

(Original) The method set forth in claim 12, comprising the step of calculating an alternate aerial route to said destination cell.

(Original) The method set forth in claim 1, wherein said virtual cells do not have the same volume. 

(Original) The method set forth in claim 1, wherein said step of requesting assignment of said token for said selected cell to said unmanned aerial vehicle comprises the step of sending a wireless signal via a wireless communication network from said unmanned aerial vehicle to a ground control system.

(Original) The method set forth in claim 15, wherein said wireless communication network comprises a cellular infrastructure and dedicated frequency channels.

(Original) The method set forth in claim 1, comprising the step of assigning a second token for a second selected cell to said unmanned aerial vehicle.

(Original) The method set forth in claim 17, comprising the step of restricting said unmanned aerial vehicle from acquiring more than a predetermined maximum number of tokens at a given time.

(Currently Amended) An unmanned aerial vehicle traffic control system comprising: 
a ground system;
an unmanned aerial vehicle having a controller;
a wireless communications link between said ground system and said unmanned aerial vehicle;
said unmanned aerial vehicle configured and arranged to travel in a three-dimensional airspace;
said three-dimensional airspace partitioned into multiple individual three-dimensional cells, wherein said multiple individual three-dimensional cells are stored in said ground system as individual virtual cells;
a database having a unique authorization token associated with each of said virtual cells;
a transaction processing engine configured (i) to assign each token in said database to no more than one unmanned aerial vehicle at a time, (ii) to assign a token in said database for a selected virtual cell to a selected unmanned aerial vehicle, and (iii) to release in said database assignment of said token for said selected virtual cell after said selected unmanned aerial vehicle leaves said airspace of said selected virtual cell; and
said controller configured to control said unmanned aerial vehicle such that said unmanned aerial vehicle is restricted from entering airspace of a selected cell without first being assigned said token for said selected cell by said transaction processing engine.

(Currently amended) The system set forth in claim 19, wherein said transaction processing engine is configured to release assignment of to said unmanned vehicle after said unmanned aerial vehicle leaves airspace of said selected cell.

(Currently amended) The system set forth in claim 20, wherein said transaction processing engine is configured to release assignment of to said unmanned vehicle after said unmanned aerial vehicle leaves airspace of said selected cell as a function of elapsed time from assignment of said token to said unmanned aerial vehicle.

(Original) The system set forth in claim 19, wherein said unmanned aerial vehicle comprises a global positioning system.

(Original) The system set forth in claim 19, wherein said ground system comprises a radar system and said transaction processing engine is configured to obtain a verification from said radar system that a cell is available to an unmanned aerial vehicle before assigning a token for said cell to said unmanned aerial vehicle.

(Original) The system set forth in claim 19, wherein said transaction processing engine is configured to audit token assignments to assure that each token is assigned to only one unmanned aerial vehicle at a time.

(Original) The system set forth in claim 19, wherein said ground system comprises multiple separately located ground stations.

(Original) The system set forth in claim 19, comprising multiple unmanned aerial vehicles.

(Original) The system set forth in claim 19, wherein said wireless communications link between said ground system and said unmanned aerial vehicle comprises a cellular infrastructure and dedicated frequency channels.

(Previously Presented) The system set forth in claim 19, further comprising a redundant backup database to said database.

(Original) The system set forth in claim 19, wherein said transaction processing engine is configured to assign multiple tokens in said database to one unmanned aerial vehicle at the same time.

(Original) The system set forth in claim 29, wherein said transaction processing engine is configured to restrict said unmanned aerial vehicle from acquiring more than a predetermined maximum number of tokens at a given time.

(Currently amended) An air traffic control system comprising:
a three-dimensional airspace partitioned into multiple individual three-dimensional virtual cells;
a unique authorization token for each of said virtual cells;
a traffic controller having a processor configured (i) to assign each of said tokens to no more than one aerial vehicle at a time, (ii) to assign a token for a selected virtual cell to a selected aerial vehicle, (iii) to release assignment of said token for said selected virtual cell after said selected aerial vehicle leaves said airspace of said selected virtual cell, and (iv) to determine whether or not to assign said token for a selected cell to an aerial vehicle as a function of whether or not said token for said selected cell is available for assignment to said aerial vehicle;
a communications network between said aerial vehicle and said traffic controller configured to allow said traffic controller processor to selectively assign said tokens to said aerial vehicle; and
a vehicle controller configured to control said aerial vehicle such that said aerial vehicle is restricted from flying into airspace of a selected cell without being assigned said token for said selected cell by said traffic controller processor.

(Currently amended) The system set forth in claim 31, wherein said communications network between said aerial vehicle and said traffic controller is configured to allow said traffic controller to selectively release assignment of to 

(Currently amended) The system set forth in claim 31, wherein said vehicle controller is configured to selectively request and receive assignment of said tokens.

(Currently amended) The system set forth in claim 31, wherein said vehicle controller is configured to selectively release assignment of said tokens.

(Original) The system set forth in claim 31, wherein said traffic controller selectively records either an assigned or a free token state in a database.

	DETAILED ACTION

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 


This communication is an examiner’s reasons for allowance in response to application filed on 03/13/2018, assigned serial 15/759,649 and titled “Cellular Vehicle Traffic Control System and Method".
The following is an examiner's statement of reasons for allowance: 
Irfan (20120303253) discloses a planning controller that decides whether to accept an aircraft flight in their respective sector wherein each sector is assigned to an individual controller responsible for managing flights in their respective sectors. Furthermore, Simone teaches planning a flight for UAV by assigning one target point to each cell. However, Irfan’s controllers are traditional human air traffic controllers i.e. workstations at the air traffic controllers, thus those controllers are not related to automated control of UAV. Therefore, none of the cited references disclose a traffic controller processor that determines whether or not to assign an authorization token for a selected cell to an unmanned aerial vehicle as a function of whether or not such token for such selected cell is available for assignment to the unmanned aerial vehicle. The cited references also do not describe any request for a token by a UAV or restricting a UAV from entering airspace of a selected cell without the UAV first being assigned a token for that airspace, and traffic controller processor operatively configured (i) to assign a token for a selected virtual cell to a selected unmanned aerial vehicle and (ii) to release assignment of said token for said selected virtual cell after said selected unmanned aerial vehicle leaves said airspace of said selected virtual cell of the invention as set forth in claims 1, 3-35. Meanwhile, as a result of these features, the invention as set forth in claims 1, 3-35 produces the advantageous effect of "providing safety margin in highly congested areas". 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 3-35 are allowed.
Claim 2 is canceled.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        s